Citation Nr: 1332819	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  99-04 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for postoperative residuals of left eye keratoconus for the period from June 1, 1997 to May 1, 1998.

2.  Entitlement to an increased disability rating for service-connected postoperative residuals of left eye keratoconus, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In January 2004, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In March 2010, the Board remanded a claim of entitlement to an extension of a temporary total disability rating based on the need for convalescence beyond March 31, 1997.  As noted in March 2010, this was done to comply with a December 2008 memorandum decision of the United States Court of Appeals for Veterans Claims (the Court) that vacated an October 2006 decision by the Board that had denied an extension of a temporary total disability rating beyond March 31, 1997.  In July 2010, the RO granted an extension through May 31, 1997.  This action, in effect, altered the claim of entitlement to a higher rating for postoperative residuals of left eye keratoconus for the period from April 1, 1997 to May 1, 1998, to a claim of entitlement to a higher rating for postoperative residuals of left eye keratoconus for the period from June 1, 1997, to May 1, 1998. 

The case was again before the Board in October 2010 at which time additional issues on appeal involved whether the RO committed clear and unmistakable error (CUE) in a decision entered April 20, 1998, when it assigned an evaluation of 40 percent for postoperative residuals of left eye keratoconus; entitlement to a higher initial rating for postoperative residuals of left eye keratoconus for the period from June 1, 1997 to May 1, 1998; and entitlement to an increased rating for postoperative residuals of left eye keratoconus, then evaluated as 30 percent disabling.

The Board found there was no CUE in the rating decision of April 1998, and restored the Veteran's 40 percent disability rating.  The RO issued a rating decision to implement the Board's decision in January 2011.  As a result, the Veteran's left eye disability has been rated at the 40 percent level since June 1, 1997, with the exception of multiple periods of temporary total evaluations based upon the need for convalescence under 38 C.F.R. § 4.30.

In a Board decision dated in February 2013, the increased rating claims were remanded to the agency of original jurisdiction (AOJ) for consideration of whether the case should be referred for a determination of whether the assignment of an extraschedular rating is warranted under 38 C.F.R. § 3.321(b).  The RO most recently continued the previous denials in a June 2013 supplemental statement of the case (SSOC).  


FINDING OF FACT

In October 2013, the Board was notified that the Veteran had died in September 2013.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims that had been appealed.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of this appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2013).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2013).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO listed on the first page of this decision.  



ORDER

The appeal is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


